As I see it, this decision proscribes traumatic neurasthenia
as a compensable *Page 221 
injury under the industrial insurance act, notwithstanding the court has long recognized the condition as an injury for which alone substantial damages should be allowed. Edwards v. Seattleetc. R. Co., 62 Wn. 77, 113 P. 563; Eoff v. Spokane etc. R.Co., 70 Wn. 270, 126 P. 533; Pierce v. Seattle ElectricCo., 78 Wn. 167, 138 P. 666; Mickelson v. Fischer,81 Wn. 423, 142 P. 1160; Carton v. Eyres  Seattle DrayageCo., 117 Wn. 536, 201 P. 737.
That claimant is suffering from what we used to callneurasthenia, there can be no doubt. The experts all agree upon that — those for the department calling the condition "apsychosis," those for the claimant, "a neurosis." But whatever the condition may be called, one thing is certain — that, because of it, claimant is incapacitated from sustained physical effort.
That his condition is the result of trauma, is to my mind demonstrated by the sequence of events following the accident. Indeed, there is no other cause suggested in the record or in the claimant's personal history, to which his condition can be ascribed. The decision of the department rests solely upon the negative testimony of experts (its own experts at that), whose opinion is not supported by any fact in the record or in the claimant's history.
I cannot agree that a departmental decision is prima facie
correct, when it ignores facts and rests solely upon the opinion of medical experts. The experts will always disagree, and the department will always believe its own experts. The principle upon which this case is decided will make court review of departmental decisions an illusive formality, where there is conflict in medical testimony.
I dissent.
MAIN and HOLCOMB, JJ., concur with BLAKE, J. *Page 222